Duckworth, Chief Justice.
The only showing of service of the bill of exceptions is a certificate by plaintiff in error that he had served the defendant by mailing same. This clearly falls short of the requirement found in the statute (Code Ann. § 6-911; Ga. L. 1953, Nov-Dec. Sess., pp. 440, 456). The record thus showing a lack of service, the Supreme Court is without jurisdiction, and the writ of error must be dismissed. Walden v. Weston, 183 Ga. 276 (188 SE 335); Warnock v. Woodard, 183 Ga. 367 (188 SE 336).

Writ of error dismissed.


All the Justices concur.